Citation Nr: 0718813	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 0 
percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty in the Army from June 1958 
to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for hearing loss 
and assigned a 0 percent rating, effective May 10, 2004, the 
date of the original claim.


FINDINGS OF FACT

As defined by VA regulations, the veteran manifests Level I 
hearing in his right ear and Level II hearing in his left 
ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 0 
percent for service-connected hearing loss have not been met 
for the period of this appeal.  38 U.S.C.A. § 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) has 
provided additional guidance with respect to VA's VCAA 
notification obligations.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, in a June 2004 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining any 
information that he felt would support his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).

In that regard, the Board notes that for the disability at 
issue in this case, the RO has granted service connection and 
assigned an initial disability rating effective from the date 
of receipt of his original claim.  Thus, Dingess/Hartmann 
elements 
(1) - (3), and (5) have been granted in full.  With respect 
to element (4), degree of disability, the Board finds that 
the veteran received adequate notification of the 
requirements for establishing a disability rating in the May 
2005 Statement of the Case.  Finally, the Board notes that 
throughout the course of this appeal, the veteran has been 
represented by a representative who is aware of the evidence 
needed to substantiate the claim, including what is required 
of the veteran and VA in connection with this appeal.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

In this case, the veteran's service medical records are on 
file, as are post-service VA examinations.  After being given 
the opportunity to do so, the veteran identified additional 
evidence dated in 1961 (which is already of record), but did 
not identify any current evidence which pertains to his 
claim.  Specifically, he did not identify any outstanding 
evidence of recent audiometric testing and he indicated in a 
statement dated in June 2004 that he had no evidence to 
submit for the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2006).

The veteran has also been afforded a VA medical examination 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  The Board finds that the report of this examination 
provides the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.

Factual Background

The veteran's service medical records reflect that the 
veteran experienced ear problems, diagnosed as otosclerosis, 
as well as symptoms of hearing loss and tinnitus in service.  
During service, he underwent stapedectomy and a vein graft 
procedure of the left ear in May 1960 and stapedectomy of the 
right ear in February 1961.

Service connection for bilateral otosclerosis with 
essentially normal hearing was granted in an August 1969 
rating decision. 

In May 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss.

In connection with his claim, the veteran was afforded a VA 
medical examination in July 2004.  He reported a history of 
noise exposure in 1958 when a blast went off resulting in 
pain in both ears, and noted significant noise exposure from 
weapons fire, rocket launchers and tanks.  He denied 
experiencing any recreational noise exposure.  He indicated 
that he wore no hearing protection in the military.  
Audiometric testing revealed that the veteran's right ear 
pure tone thresholds were 30, 30, 35, 35, and 60 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The 
four -frequency right pure tone average was 40 decibels.  
Left ear pure tone thresholds were 45, 40, 50, 80, and 85 
decibels at the same tested frequencies.  The four -frequency 
right pure tone average was 64 decibels.  Speech recognition 
was 92% in the right ear and 96% in the left ear.  

After examining the veteran and reviewing his claims folder, 
the examiner diagnosed mild to moderately severe mixed 
hearing loss of the right ear and moderate to severe mixed 
hearing loss of the left ear.  The examiner concluded that it 
was at least as likely as not that the veteran's hearing loss 
and tinnitus were caused by acoustic trauma and noise 
exposure he experienced during military service. 

Based on this evidence, in an August 2004 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned an initial zero percent rating, effective May 
10, 2004.  The veteran appealed the RO's determination, 
arguing that a higher rating was warranted as he was treated 
for severe hearing loss in 1960 and 1961, when he had surgery 
on both ears which helped his hearing, but he continued to 
have problems since that time.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

In this case, the veteran is objecting to the assignment of 
an initial 0 percent disability evaluation, effective May 10, 
2004, for service-connected hearing loss.  After a careful 
consideration of the record under the laws and regulations as 
set forth above and below, the Board finds the preponderance 
of the evidence weighs against the award of a higher initial 
rating for the period of this claim.

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 
4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is not appropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level. 38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.

The veteran received a VA audio examination in July 2004.  At 
that time, audiometric testing revealed that the veteran's 
right ear pure tone thresholds were 30, 30, 35, 35, and 60 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The four -frequency right pure tone average 
was 40 decibels.  Left ear pure tone thresholds were 45, 40, 
50, 80, and 85 decibels at the same tested frequencies.  The 
four-frequency right pure tone average was 64 decibels.  
Speech recognition was 92% in the right ear and 96% in the 
left ear.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level I hearing loss in the right ear and Level 
II hearing loss in the left ear and results in a 0 percent, 
noncompensable rating under Table VII.  The veteran's decibel 
thresholds do not meet the requirements of 38 C.F.R. § 4.86 
to allow the application of Table VIa for exceptional cases 
of hearing loss.

The record contains no additional evidence of recent 
audiometric testing, the primary and most probative evidence 
used by VA for assigning a disability evaluation for service-
connected hearing loss.  

Accordingly, based on the findings of the July 2004 VA audio 
examination and the application of those findings to Tables 
VI and VII, the Board concludes that the veteran's service- 
connected hearing loss is appropriately rated at 0 percent 
disabling.  As the preponderance of the evidence is against 
the claim for a higher initial rating, the benefit-of-the- 
doubt provision of 38 U.S.C.A. § 5107(b) does not apply and 
the claim must be denied.

In reaching this determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
finds that the evidence does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial disability rating in excess of 0 
percent for service-connected bilateral hearing loss is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


